State of New York                                             MEMORANDUM
Court of Appeals                                         This memorandum is uncorrected and subject to
                                                       revision before publication in the New York Reports.




 No. 1
 Hunters for Deer, Inc. et al.,
         Respondents,
      v.
 Town of Smithtown,
         Appellant.




 Jennifer A. Juengst, for appellant.
 Christian Killoran, for respondents.
 New York State Department of Environmental Conservation, amicus curiae.




 MEMORANDUM:

        The order of the Appellate Division should be affirmed, with costs. The only

 question properly before us on this appeal is whether Town Law § 130 (27) authorizes

 defendant Town of Smithtown to regulate the discharge of “bows” pursuant to its authority



                                           -1-
                                           -2-                                        No. 1

to regulate the discharge of “firearms” under that statute.1      Town Law § 130 (27)

specifically authorizes certain towns to prohibit the discharge of “firearms” through

ordinances that may be more restrictive than other laws where such discharge may be

hazardous to the general public, and requires that notice be provided to the Department of

Environmental Conservation of any ordinance “changing the five hundred foot [setback]

rule” (Town Law § 130 [27]; see Environmental Conservation Law § 11-0931 [4] [a] [2]).

While the term “firearm” is undefined in the Town Law, construing it in accordance with

its “usual and commonly understood meaning” (Yaniveth R. v LTD Realty Co., 27 NY3d

186, 192 [2016] [internal quotation marks and citation omitted]), the term “firearm” does

not encompass a “bow” (see Black’s Law Dictionary [4th ed rev 1968]; Ballentine’s Law

Dictionary [3rd ed 1969]; see also Penal Law § 265.00 [3]; ECL § 11-0931 [4] [a] [2]), and

we are unpersuaded that the Legislature intended otherwise when it used the term in the

Town Law. Accordingly, Town Law § 130 (27) does not authorize Smithtown to regulate

the discharge of bows.

Order affirmed, with costs, in a memorandum. Chief Judge DiFiore and Judges Rivera,
Garcia, Wilson, Singas and Cannataro concur. Judge Troutman took no part.

Decided February 10, 2022

1
 We have no occasion to pass on whether, irrespective of Town Law § 130 (27), a town
has the authority to regulate the setback distance for the discharge of bows pursuant to its
municipal home rule authority to regulate public safety, or whether the Environmental
Conservation Law preempts such regulation (see NY Const art IX, § 2 [c] [10]; Municipal
Home Rule Law §10 [1] [a] [12]). In its arguments before Supreme Court and the
Appellate Division, Smithtown effectively conceded that, absent specific authority under
Town Law § 130 (27), the Town Code provision would be invalid. Thus, Smithtown
cannot now assert a contrary argument before us.

                                           -2-